Citation Nr: 1729087	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The claims file includes an April 2010 VA clinical opinion for the spine.  The clinician discussed the Veteran's complaints of back pain in 1978 and 1979 (noted in the service treatment records (STRs)), but the clinician found that he could not provide an opinion as to etiology without resorting to mere speculation due to the absence of records showing a low back condition in the year or years immediately following military service.

In addition to the cited 1978 and 1979 records, the STRs also contain an October 1981 complaint of thoracic and lumbosacral pain, two June 1985 complaints of low back strain, and a July 1985 complaint of chronic low back pain for "several years" with stiffness and tenderness on examination.  The Board is unsure from the clinician's report if he was aware of these records because he specifically noted the 1978 and 1979 STRs, but did not note anything after 1979.  The Board finds that a supplemental opinion, with consideration of these documents, is warranted.  

The clinician cited to an entrance examination record and to 1978 STRs which are not presently associated with the claims file.  In addition, the evidence reflects that the Veteran underwent a Medical Evaluation (or Physical Evaluation) Board for separation purposes due to complaints of the hands and feet; however, those records are not associate with the claims file.  In addition, page two of a medical history form is associated with the record, but not page 1.  Thus, it appears that the STRs associated with the claims file are not complete; some of the STRs were reviewed by the clinician, some of the STRs have been reviewed by the Board, and the RO may have at one time, had the complete STRs.  VA should attempt to associate all the Veteran's STRs with the claims file.

A March 2011 record reflects that the Veteran's STRs were provided to him pursuant to an October 2010 Freedom of Information Act (FOIA) request.  The Veteran should be contacted for a complete copy of his STRs, if he has one. 

VA records reflect that the Veteran was seen in December 2009 to establish VA primary care; however, he was also seen in March 2001 as part of the Homeless program.  A March 2001 VA social work record reflects that the Veteran completed a form to enroll in a VA outpatient clinic.  VA should attempt to obtain all clinical records, if any, from March 2001 to present and associate them with the claims file.

Finally, although the Veteran has not stated whether he is in receipt of Social Security Administration (SSA) benefits due to his back, despite a VA request for such information, the Board finds that SSA records, if any, should be associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate with the claims file a complete copy of the Veteran's STRs, to include 1978 STRs and Physical Evaluation Board (Medical Evaluation Board) records which may have been in the claims file at one time.  If necessary, contact the Veteran and/or review the original hard (non-electronic) paper claims file to obtain these records.

2.  Contact the SSA and attempt to obtain a copy of all agency records associated with a disability claim, if any, for the Veteran.

3.  Attempt to obtain all VA records for the Veteran from March 2001 to present.

4.  Thereafter, obtain a supplemental clinical opinion as to whether it is as likely as not that the Veteran has a back disability causally related to, or aggravated by, service.  

If the clinician cannot render an adequate opinion without an examination, schedule the Veteran for such. 

The clinician should consider the pertinent evidence of record, to include the records not previously discussed in the 2010 opinion (i.e. October 1981 complaint of thoracic and lumbosacral pain, two June 1985 complaints of low back strain, and a July 1985 complaint of chronic low back pain for "several years" with stiffness and tenderness on examination).

5.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




